Name: Council Regulation (EEC) No 2428/76 of 4 October 1976 amending Regulation (EEC) No 1163/76 on the granting of a conversion premium in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/4 Official Journal of the European Communities 7 . 10 . 76 COUNCIL REGULATION (EEC) No 2428/76 of 4 October 1976 amending Regulation (EEC) No 1163/76 on the granting of a conversion premium in the wine sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas the first indent of Article 3 ( 1 ) of Council Regulation (EEC) No 1163/76 of 17 May 1976 on the granting of a conversion premium in the wine sector (2 ), provides that applications for premiums shall be lodged with the appointed departments by the Member States by 1 September 1976 for the 1976/77 wine year ; whereas a thorough examination which could not be completed within a short period of time had to be carried out before the detailed rules for the application of the said Regulation could be drawn up ; whereas because of the delay in informing those concerned of the implementing provisions the time limit of 1 September 1976 should be deferred to 1 December 1976 ; whereas for the 1976/77 wine year the deadline laid down for the grubbing up of vines should consequently be deferred to 1 May 1977, HAS ADOPTED THIS REGULATION : Article 1 In the first indent of Article 3 ( 1 ) of Regulation (EEC) No 1163/76 , the date of 1 September 1976 is replaced by 1 December 1976 . Article 2 The first indent of Article 3 (2) (b) of Regulation (EEC) No 1163/76 is replaced by the following text : '  by 1 May 1977 in respect of the 1976/77 wine year and by 1 April of the year following that in which an application is lodged in respect of the following wine years , he will grub up or have grubbed up the vines on the areas for which the premium has been requested,'. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 October 1976 . For the Council The President A. P. L. M. M. van der STEE (') Opinion delivered on 17 September 1976 (not yet published in the Official Journal ). I 2 ) OJ No L 135 , 24 . S. 1976 , p. 34 .